internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom fi p 4-plr-110733-99 date october legend taxpayer date date r s t u v w x y z a plr-110733-99 b c d e f g h u v w x dear this is in response to your authorized representative’s letter dated date and supplemental submissions requesting a ruling as to whether the following benefits may be excluded from gross_income pursuant to sec_101 dollar_figurer accidental death_benefit dollar_figures burial benefit and dollar_figuret death_benefit payable to a covered retiree upon the death of a spouse collectively death_benefits dollar_figurer death_benefit facts taxpayer represents that it is an employee welfare_benefit_plan established under and administered pursuant to sec_302 of the labor management relations act u s c sec_86 and the employee retirement and income security act of erisa u s c sec_1001 et seq plr-110733-99 taxpayer was established by a_trust agreement on or about date pursuant to collective bargaining agreements cbas between a and signatory employers there are four cbas in the jurisdiction of a which require employers to contribute to the fund on behalf of their employees each cba requires the signatory employer to contribute to taxpayer on behalf of eligible employees the contribution amount is negotiated and paid based on the employees’ hourly wage rate the amount contributed varies based upon the employee classification however for all employee classifications contributions are paid to the taxpayer based on hours worked taxpayer is established by a_trust agreement the trust that provides that the specific benefits provided and the eligibility requirements for such benefits shall be set forth in taxpayer’s benefit plan the plan pursuant to the plan covered employees receive health and death_benefits coverage for each covered_employee participant an account is maintained within taxpayer each account is titled with the participant’s name and social_security_number when monthly contributions are received u of that contribution is credited to the participant’s account the remaining v is distributed as follows w funds a contingency reserve x offsets the benefit costs to retirees each month dollar_figuret is deducted from each participant’s account representing the cost of the benefits provided by taxpayer a participant’s account is limited to y times the monthly benefit cost once an account reaches this level any amounts above this go into the general assets of taxpayer the purpose of having an amount in a participant’s account which exceeds monthly benefit costs is to fund benefits when the participant is no longer entitled to have contributions made to the participant’s account a participant is never entitled to access the money in his account the money in the accounts is used solely to cover the cost of benefits claims are paid from the general assets of taxpayer not from the participants’ accounts there are z active participants in taxpayer taxpayer represents that it is financially sound and able to meet all current benefit obligations agreements taxpayer provided copies of the following collective bargaining u agreement - executed between b and a v agreement - executed between c and d w agreement - executed between e and f and x agreement - executed between g and h plr-110733-99 the plan provides the following benefits payable upon the death of a covered_employee a dollar_figurer accidental death and dismemberment benefit a dollar_figurer death_benefit a dollar_figures burial benefit and a dollar_figuret death_benefit payable to a covered retiree upon the death of a spouse taxpayer is governed by a board_of trustees trustees consisting of an equal number of representatives from a d f h and b c e g pursuant to the trust fiduciary duties are imposed upon the trustees by erisa the trustees are given broad powers including the exclusive authority to control and manage the operation and administration of the trust and its assets and shall be the ‘administrator’ required by erisa the trustees are given the sole authority to interpret the provisions of the trust the trustees are t o determine all questions relating to eligibility for benefits how they will be provided and similar questions and the board_of trustees’ decisions on such questions shall be final and binding on all persons the trust also provides that any questions arising in connection with the administration of this agreement and declaration of trust not herein specifically provided for shall be left to the sole discretion of the trustees in addition the plan also reserves to the trustees the right in their sole discretion to establish amend_or_terminate the benefits to be provided and the eligibility requirements or conditions with respect to any benefits to amend any provision of the plan and to terminate the plan at any time and for any reason taxpayer provides other_benefits including medical dental and vision which are not the subject of this letter_ruling see u s c a which requires fiduciaries to discharge their duties for the exclusive purpose of providing benefits to participants and their beneficiaries and defraying reasonable expenses of administering the plan under a prudent_man_standard for the conduct of a like enterprise and by diversifying investments so as to minimize the risk of large losses unless under the circumstances it is clearly prudent not to do so u s c l provides for the imposition by the secretary of labor of civil penalties on fiduciaries for the violation of their fiduciary duties u s c a b provides that a plan participant or beneficiary may bring a civil_action to recover benefits due under the terms of the plan or to enforce his or her rights under the terms of the plan u s c a provides that a plan participant or beneficiary may obtain equitable relief in such a civil_action plr-110733-99 in the event of plan termination neither the plan nor the enabling trust agreement under which the plan is created provides for the return of any of taxpayer’s assets to the employers or the participants any remaining assets are to be used to pay out claims for eligible_plan benefits and to pay administrative expenses for so long a period of time as assets remain the benefits paid_by taxpayer to eligible participants and their dependents are entirely self-funded by the employers as a result of their contributions to the general assets of the trust which are invested to generate further earnings to fund benefits taxpayer does not purchase insurance from commercial insurance_companies to fund its benefits the employers contribute a negotiated amount to taxpayer for each hour that an employee is paid wages taxpayer represents that the death_benefits at issue do not have any cash_surrender_value taxpayer also represents that the plan’s reserving to the trustees the right to terminate or retroactively amend the plan does not alter the taxpayer’s liability to pay a death_benefit when death has occurred prior to termination or amendment taxpayer further represents that this reservation of rights to the trustees has never been exercised to deprive a beneficiary of an earned death_benefit taxpayer states that an eligible participant’s death determines taxpayer’s obligation to pay death_benefits as mandated by the plan that it has always had ample funds on hand to pay such benefits and that such benefits have always been paid to the beneficiaries of eligible participants taxpayer represents that an actuary is utilized annually by the trustees to determine whether the contribution rate is sufficient to fund taxpayer’s obligation to pay benefits as stated above taxpayer represents that it is a welfare_benefit_plan that is governed by erisa taxpayer represents that erisa preempts state insurance laws that might otherwise apply to regulate the provision of death_benefits by taxpayer or taxpayer’s operation within the state’s jurisdiction taxpayer further represents that no state has attempted to regulate it in any fashion other than that which is permitted by erisa and that it makes no filings with any state with regard to plan participants and the employers citing 489_us_101 taxpayer represents that the language in the plan reserving broad rights in the trustees has the function of measuring the decisions of the trustees in an action under u s c a b by an arbitrary and capricious standard instead of subjecting them to de novo review by the court in firestone the court held that the de novo standard of review was proper in an action under u s c a b unless the benefit plan gives the administrator or fiduciary discretionary authority to determine eligibility for benefits or to construe the provisions of the plan u s pincite plr-110733-99 requested ruling whether amounts received as death_benefits from taxpayer are amounts received under a life_insurance_contract that are excludable from gross_income under sec_101 law and analysis sec_101 of the code provides generally that gross_income does not include amounts received under a life_insurance_contract if such amounts are paid_by reason of the death of the insured for purposes of the entire code the term life_insurance_contract is defined in sec_7702 as any contract which is a life_insurance_contract under the applicable law but only if such contract -- meets the cash_value_accumulation_test of sec_7702 or a meets the guideline premium requirements of sec_7702 and b falls within the cash_value corridor of sec_7702 sec_7702 provides that a contract meets the cash_value_accumulation_test if by the terms of the contract the cash_surrender_value of such contract may not at any time exceed the net_single_premium that would have to be paid at such time to fund future_benefits under the contract taxpayer’s death_benefit payments are paid under a life_insurance_contract as defined in sec_7702 if they are paid under a contract which is a life_insurance_contract under the applicable law to satisfy this requirement there must be a contract and that contract must be a life_insurance_contract under the applicable law in addition the contract must satisfy the cash_value_accumulation_test the death_benefits paid_by taxpayer are paid under a contract the trust and plan which resulted from the collective bargaining agreement between the union and the employers constitute the contract in question the contract erisa in u s c 6but see for example sec_101 which provides an exception where there is a transfer of a life_insurance_contract for valuable consideration plr-110733-99 a provides plan participants and their beneficiaries with a civil remedy to enforce their contractual rights under the plan the contract satisfies the cash_value_accumulation_test of sec_7702 if it has no cash_surrender_value under the contract neither the employers nor taxpayer’s participants have the right to receive during their lives cash benefits on demand in addition to the health and welfare benefits provided by the plan nor is an employee ever entitled to the employee’s account balance there remains the question of whether taxpayers’ death_benefits coverage is a life_insurance_contract under the applicable law the conference committee report accompanying the addition of sec_7702 to the code by the tax_reform_act_of_1984 provides that a life_insurance_contract is defined as any contract which is a life_insurance_contract under the applicable state or foreign law h_r conf_rep no 98th cong 2d sess vol c b the legislative_history of sec_7702 indicates that the chief purpose of the applicable law requirement was to distinguish annuity_contracts from life_insurance contracts see h_r rep no part 98th cong 2d sess senate committee on finance deficit_reduction_act_of_1984 -- explanation of provisions approved by the committee on date 98th cong 2d sess ordinarily domestic insurance contracts are subject_to state regulation see u s c sec_1012 mccarran-ferguson act accordingly the applicable law with regard to domestic insurance contracts is usually state law however taxpayer represents that under erisa state insurance laws are preempted with regard to its insurance_business based on this representation we conclude that the appropriate applicable law for purposes of determining whether taxpayer's death_benefit coverage is a life_insurance_contract under sec_7702 is federal_law we do not consider this result to be precluded by the legislative_history of sec_7702 the conference committee's reference to state or foreign law provides guidance in the vast majority of cases where there is an applicable state or foreign law here under taxpayer's representation the laws of the states are preempted by erisa from applying to taxpayer's death_benefits coverage and thus cannot be the applicable law for purposes of sec_7702 moreover no foreign law has any conceivable nexus to taxpayer's death_benefits coverage also the wording of sec_7702 does not in any way preclude the use of federal_law as the applicable law u s c sec_1012 provides the business of insurance and every person engaged therein shall be subject_to the laws of the several states which relate to the regulation or taxation of such business plr-110733-99 having determined that federal_law is the applicable law for purposes of sec_7702 the question remains whether this is a life_insurance_contract under federal_law erisa does not provide guidance as to what constitutes a life_insurance_contract sec_7702 defines the term life_insurance_contract but is not of much use in this case because instead of categorically stating what constitutes a life_insurance_contract it refers to applicable law sec_1035 defines a contract of life_insurance but this definition is expressly stated to be for purposes of sec_1035 taxpayer has not called to our attention any other general federal statutory provision defining the term life_insurance_contract and none has been found through our own research given the absence of federal statutory law federal case law defining the term life_insurance_contract is dispositive prior to the enactment of sec_7702 except for sec_1035 the definition of a life_insurance_contract for purposes of federal tax law was determined only under case law see h_r conf_rep no pincite vol c b pincite the baseline definition of a life_insurance_contract under federal_law is an agreement to pay a certain sum of money upon the death of the insured in consideration of the payment of premiums 128_us_195 801_f2d_984 7th cir cert_denied 480_us_945 federal tax cases have found life_insurance contracts in situations where there is not a standard commercial life_insurance_contract between the insured and the insurer see 401_f2d_464 5th cir 183_f2d_288 2d cir cert_denied sub nom 340_us_853 32_tc_515 acq in relevant part 1960_2_cb_6 conversely the landmark case of 312_us_531 established the principle that a contract in the form of a standard commercial life_insurance_contract is not treated as a life_insurance_contract for purposes of federal_law see 353_us_448 in which the supreme court held that federal case law determines issues arising under sec_301 of the labor management relations act of that are not expressly resolved by that statute see also 318_us_363 a case involving commercial paper issued by the united_states the court held that the rights and duties of the united_states concerning commercial paper issued by the united_states are governed by federal not local law id pincite the court stated in absence of an applicable act of congress it is for the federal courts to fashion the governing rule_of law according to their own standards id pincite the present case like textile workers union and clearfield trust co presents a question of federal_law therefore resort to federal case law is appropriate in the absence of federal statutory law plr-110733-99 unless it provides for risk-shifting and risk-distributing in le gierse the decedent an otherwise uninsurable elderly woman was issued a life_insurance_contract by an insurance_company only because she simultaneously purchased a lifetime annuity from the same company the issue in le gierse was whether proceeds from the life_insurance_contract were amounts receivable as insurance under the applicable federal estate_tax law the court held that while the life_insurance_contract contained all the usual provisions it lacked an essential element of insurance we think the fair import of the estate_tax provision is that the amounts must be received as the result of a transaction which involved an actual insurance risk at the time the transaction was executed historically and commonly insurance involves risk- shifting and risk-distributing that life_insurance is desirable from an economic and social standpoint as a device to shift and distribute risk of loss from premature death is unquestionable that these elements of risk-shifting and risk-distributing are essential to a life_insurance_contract is agreed by courts and commentators u s pincite the court held that the life_insurance_contract lacked insurance risk because the annuity_contract neutralized the insurance risk that the insurer had with respect to the life_insurance_policy the basic concept set forth in le gierse has more recently received articulation by the seventh circuit in barnes risk shifting is transferring the risk of loss caused by premature death from the insured and his or her beneficiaries to the insurer risk_distribution is spreading the risk of this economic loss among the participants in the insurance program f 2d pincite see also odom f 2d pincite treganowan f 2d pincite in odom the state of georgia established a program to provide death_benefits to designated beneficiaries of certain state employees under this program amounts were deducted from the pay of participating employees and paid to the survivors’ benefit fund sbf these amounts were matched by the state the amounts that were deducted from the pay of the participants and matched by the state were determined actuarially the amounts payable to sbf beneficiaries were not funded or reinsured by any independent insurance_company the sbf was administered by the board_of trustees of the employees retirement_system georgia board the georgia board was characterized by the court as independent and accountable to the people as a public body the georgia board’s investment of the sbf funds was restricted by the standards applicable to plr-110733-99 georgia life_insurance_companies the georgia board had the right to suspend the sbf program for one year and unless the program was revived by the georgia board within that year the program would terminate termination could not be limited to any subgroup of state employees moreover state law provided that termination of the sbf could not prejudice any survivors benefits pending in the case of a deceased participant the court stated that the death of a covered_employee gave the designated_beneficiary both a vested claim and a right to sue in an open forum the fifth circuit in odom held that the death_benefits received by the taxpayer from the sbf were amounts received under a life_insurance_contract excludable from gross_income under sec_101 the court found that the risk-shifting and risk-distributing requirements for insurance were met by paying a small percentage of his salary the taxpayer's spouse had to the extent of the prescribed benefits effectively shifted the economic risk that could arise from his untimely death from his survivors to the sbf further the court found that the risk-distributing requirement was met because the risk of an employee's death was spread among a sufficient number of participating employees and the state moreover the court found that the plan was actuarially sound the actuarial expert's testimony was uncontradicted that on accepted actuarial principles the size and composition of the group and relevant expectancy and investment factors the benefits prescribed could be discharged by the survivors' benefit fund f 2d pincite the court in odom addressed a government argument that drew an analogy between the sbf program and a self-insurance program set up by a private employer the self-insured private employer plan would require the employer to set_aside either wholly from employer contributions or from a mix of employer and employee contributions in a separate_account but still under employer control an amount of money to adequately fund the specified death_benefits for all covered employees also the private plan would expressly reserve to the employer the right to terminate the plan or the right not to pay individual death_benefit claims as due the court distinguished 9compare 323_fsupp_858 s d w va in which one ground for the court’s holding that payments received by plaintiff from the west virginia judges’ retirement fund by virtue of her being the widow of a deceased judge were not excludable under sec_101 was the patent lack of actuarial soundness of the fund compare also edgar v commissioner tcmemo_1979_524 in which death_benefits paid_by the teacher retirement_system of texas were held not to be life_insurance_proceeds excludable from gross_income under sec_101 the tax_court distinguished odom inter alia on the basis that there was no evidence in edgar that the teacher retirement_system was actuarially sound in the present case taxpayer has represented that every year an actuary analyzes the fund to verify that the benefits provided are adequately funded plr-110733-99 the sbf from the hypothetical private employer death_benefit plan stating that the georgia board’s rights regarding suspension and termination of the sbf program had not been exercised nor was there the slightest indication that they would be f 2d pincite moreover the court stated that in the sbf program the death of a covered_employee served to vest the survivors’ benefits in the designated_beneficiary the court also noted other features of the sbf system that served to eliminate uncertainty concerning the payment of the death_benefits including the public accountability of the georgia board restrictions on the georgia board’s investment of sbf funds and state laws requiring state employer-agencies to pay the employer’s share and remit the employee’s share of contributions to the sbf the court in odom concluded thus this arrangement not only satisfies risk-shifting risk-distributing it does so in a binding enforceable way with death irretrievably liquidating a determinable obligation which can be paid in fact through ample funds collected segregated invested and husbanded under severe restrictions which assure both availability and sufficiency of the funds to discharge the obligation if that does not satisfy every element of a life_insurance_contract we are at a loss to identify the defect f 2d pincite upon the death of an eligible_participant taxpayer is required to pay death_benefits to the designated_beneficiary or beneficiaries as in odom to the extent of the prescribed benefits the eligible participants have effectively shifted the economic risk that could arise from their untimely death from their designated beneficiaries to taxpayer there were z eligible participants on date this number is clearly sufficient to meet the requisite test for risk_distribution in view of the fiduciary obligations that erisa imposes on the trustees and taxpayer’s representations concerning the sufficiency of its funding and the event of death determining taxpayer’s liability to pay the death_benefits specified in the plan we conclude with one exception that as in odom the court commenting on the government’s argument stated the argument is a good one - good in the sense of an appealing one - for if that a plan with the features of the private self-insured plan described in the text is all the georgia plan afforded we would hasten to allay the government’s fears that sec_101 could work so well and cheaply especially for insiders in closely held businesses f 2d pincite plr-110733-99 t his arrangement not only satisfies risk-shifting risk-distributing it does so in a binding enforceable way with death irretrievably liquidating a determinable obligation which can be paid in fact through ample funds collected segregated invested and husbanded under severe restrictions which assure both availability and sufficiency of the funds to discharge the obligation f 2d pincite the exception referred to is that taxpayer’s death_benefits are paid from taxpayer’s general assets rather than from a particular fund like the sbf that is only used to pay death_benefits under taxpayer‘s representation that it has ample funds to pay plan benefits this difference with odom should not affect the result see generally 353_us_81 holding that a contract between an employer and its employees constituted health insurance within the meaning of sec_22 of the code the supreme court stated in haynes that t here is no necessity for a definite fund set_aside to meet the insurer’s obligations u s pincite another difference between this case and odom is that taxpayer’s participants are not required to make cash contributions for the funding of their death_benefits all of the cash contributions are made by the employers however the funding of plan benefits including death_benefits is attributable to the rendering of services by the employees the lack of premium payments in cash by the employees in haynes did not prevent the court from holding that the arrangement in that case was insurance it does not prevent us from so holding either also in odom employer and employee contributions were determined on the basis of an actuarial computation in this case taxpayer represents that an actuary is utilized annually by the trustees to determine whether the contribution rate is sufficient to fund taxpayer’s obligation to pay benefits this variation from the facts of odom does not alter our conclusion that taxpayer’s benefits are paid under a life_insurance_contract treganowan and estate of moyer involved stock exchange gratuity funds that made death_benefit payments to beneficiaries of their members each of the two funds was funded by a fixed initiation fee and assessments upon a member’s death in both cases the beneficiaries were held to have received amounts under life_insurance contracts in summary taxpayer’s death_benefits payments are made under a life_insurance_contract as that term is defined in sec_7702 based upon taxpayer's representation that erisa preempts state insurance laws that might otherwise apply to regulate the provision of death_benefits by taxpayer or taxpayer’s operation within the state’s jurisdiction we have concluded that federal_law is the applicable law for purposes of sec_7702 the source of federal_law in this case is federal common_law under the criteria set forth in federal common_law taxpayer's death_benefits coverage constitutes a life_insurance_contract also the contract providing taxpayer's death plr-110733-99 benefits coverage satisfies the cash_value_accumulation_test of sec_7702 because the contract has no cash_surrender_value thus the death_benefits are amounts received under a life_insurance_contract by reason of the death of the insured excludable from gross_income under sec_101 conclusion amounts received as death_benefit payments from taxpayer are amounts received under a life_insurance_contract that are excludable from gross_income under sec_101 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning the legal correctness of taxpayer’s representations including taxpayer’s obligations under the plan and the application of the federal doctrine_of preemption the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent that the regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any_tax return to which it is relevant financial institutions and products assistant chief_counsel sincerely plr-110733-99 by s mark s smith chief branch
